EXHIBIT 10.1

SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is dated as of _____________ __,
2009, among Volcan Holdings, Inc., a Delaware corporation (the “Company”), and
________________ (the “Subscriber”).  

WHEREAS, the Company is conducting a private placement (the “Offering”) of units
(“Units”) at a purchase price of $0.35 per Unit, with each Unit consisting of
(i) 1 share of common stock, par value $0.001 per share (the “Shares”) at a per
share purchase price of $0.35 (the “Share Purchase Price”) and (ii) a five year
warrant to purchase 1 share of common stock (the “Warrant Shares”) at a per
share exercise price of $1.00 (the “Exercise Price”), substantially in the form
attached hereto as Exhibit A (the “Warrants”).

WHEREAS, the Subscriber previously executed a subscription agreement with the
Company in connection with the purchase of securities of the Company and the
Subscriber transmitted the Subscriber’s purchase price thereunder to an escrow
account maintained by American Stock Transfer & Trust Company (the “Escrow
Account”);

WHEREAS, the Company failed to accept this subscription and the Subscriber
elected to keep its purchase price deposited in the Escrow Account; and

WHEREAS, the Subscriber now desires to subscribe for Units in the Offering
hereunder and to use the funds it previously transmitted to the Escrow Account
as payment for such Units.

1.

SUBSCRIPTION AND PURCHASE PRICE

(a)

Subscription.  Subject to the conditions set forth in Section 2 hereof, the
Subscriber hereby subscribes for and agrees to purchase the number of Units
indicated on page 10 hereof on the terms and conditions described herein.  

(b)

Purchase of Units.  The Subscriber understands and acknowledges that the
purchase price to be remitted to the Company in exchange for the Units shall be
set at $0.35 per Unit, for an aggregate purchase price as set forth on page 10
hereof (the “Aggregate Purchase Price”). The Subscriber’s delivery of this
Agreement to the Company shall be accompanied by payment for the Units
subscribed for hereunder, payable in United States Dollars, by wire transfer of
immediately available funds delivered contemporaneously with the Subscriber’s
delivery of this Agreement to the Company in accordance with the wire
instructions provided on Exhibit B. In particular, the Subscriber shall
effectuate delivery of the Aggregate Purchase Price by instructing American
Stock Transfer & Trust Company to transfer the funds the Subscriber previously
transmitted to the Escrow Account to the Company in accordance with the wire
instructions provided on Exhibit B. The Subscriber understands and agrees that,
subject to Section 2 and applicable laws, by executing this Agreement, it is
entering into a binding agreement.

2.

ACCEPTANCE, OFFERING TERM AND CLOSING PROCEDURES

(a)

Acceptance or Rejection. The obligation of the Subscriber to purchase the Units
shall be irrevocable, and the Subscriber shall be legally bound to purchase the
Units subject to the terms set forth in this Agreement. The Subscriber
understands and agrees that the Company reserves the right to reject this
subscription for Units in whole or part in any order at any time prior to the
Closing for any reason or no reason, notwithstanding the Subscriber’s prior
receipt of notice of acceptance of the Subscriber’s subscription. In the event
of rejection of this subscription by the Company in accordance with this Section
2, or if the sale of the Units is not consummated by the Company for any reason
or no reason, this Agreement and any other agreement entered into between the
Subscriber and the Company relating to this subscription shall thereafter have
no force or effect, and the Company shall promptly return or cause to be
returned to the Subscriber the purchase price remitted to the Company, without
interest thereon or deduction therefrom.

(b)

Closing.  The closing of the purchase and sale of the Units hereunder (the
“Closing”) shall take place at the offices of Haynes and Boone, LLP, 1221 Avenue
of the Americas, 26th Floor, New York, New York 10020, or such other place as
determined by the Company. The Closing shall take place on a Business Day
promptly following the satisfaction of the conditions set forth in Section 7
below, as determined by the Company (the “Closing Date”). “Business Day” shall
mean from the hours of 9:00 a.m. (Eastern Time) through 5:00 p.m. (Eastern





--------------------------------------------------------------------------------

Time) of a day other than a Saturday, Sunday or other day on which commercial
banks in New York, New York are authorized or required to be closed. The Shares
and Warrants purchased by the Subscriber will be delivered by the Company
promptly following the Closing.

(c)

Following Acceptance or Rejection.  The Subscriber acknowledges and agrees that
this Agreement and any other documents delivered in connection herewith will be
held by the Company. In the event that this Agreement is not accepted by the
Company for whatever reason, which the Company expressly reserves the right to
do, this Agreement, the Aggregate Purchase Price received (without interest
thereon) and any other documents delivered in connection herewith will be
returned to the Subscriber at the address of the Subscriber as set forth in this
Agreement. The Company is entitled to treat the Aggregate Purchase Price
received as an interest free loan to the Company until such time as the
subscription is accepted or rejected.

3.

THE SUBSCRIBER’S REPRESENTATIONS, WARRANTIES AND COVENANTS

The Subscriber hereby acknowledges, agrees with and represents, warrants and
covenants to the Company, as follows:

(a)

The Subscriber has full power and authority to enter into this Agreement, the
execution and delivery of which has been duly authorized, if applicable, and
this Agreement constitutes a valid and legally binding obligation of the
Subscriber.

(b)

The Subscriber acknowledges its understanding that the Offering and sale of the
Securities is intended to be exempt from registration under the Securities Act
of 1933, as amended (the “Securities Act”), by virtue of Section 4(2) of the
Securities Act and the provisions of Regulation D promulgated thereunder
(“Regulation D”).  In furtherance thereof, the Subscriber represents and
warrants to the Company and its affiliates as follows:

(i)

The Subscriber realizes that the basis for the exemption from registration may
not be available if, notwithstanding the Subscriber’s representations contained
herein, the Subscriber is merely acquiring the Securities for a fixed or
determinable period in the future, or for a market rise, or for sale if the
market does not rise. The Subscriber does not have any such intention.

(ii)

The Subscriber realizes that the basis for exemption would not be available if
the Offering is part of a plan or scheme to evade registration provisions of the
Securities Act or any applicable state or federal securities laws.

(iii)

The Subscriber is acquiring the Securities solely for the Subscriber’s own
beneficial account, for investment purposes, and not with a view towards, or
resale in connection with, any distribution of the Securities.

(iv)

The Subscriber has the financial ability to bear the economic risk of the
Subscriber’s investment, has adequate means for providing for its current needs
and contingencies, and has no need for liquidity with respect to an investment
in the Company.

(v)

The Subscriber and the Subscriber’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, the “Advisors”) has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of a prospective investment in the
Securities. If other than an individual, the Subscriber also represents it has
not been organized solely for the purpose of acquiring the Securities.

(vi)

The Subscriber (together with its Advisors, if any) has received all documents
requested by the Subscriber, if any, has carefully reviewed them and understands
the information contained therein, prior to the execution of this Agreement.

(c)

The Subscriber is not relying on the Company or any of its employees, agents,
sub-agents or advisors with respect to the legal, tax, economic and related
considerations involved in this investment. The Subscriber has relied on the
advice of, or has consulted with, only its Advisors. Each Advisor, if any, has
disclosed to the Subscriber in writing (a copy of which is annexed to this
Agreement) the specific details of any and all past, present or future
relationships, actual or contemplated, between the Advisor and the Company or
any affiliate or sub-agent thereof.





- 2 -




--------------------------------------------------------------------------------

(d)

The Subscriber has carefully considered the potential risks relating to the
Company and a purchase of the Securities, and fully understands that the
Securities are a speculative investment that involve a high degree of risk of
loss of the Subscriber’s entire investment. Among other things, the Subscriber
has carefully considered each of the risks described under the heading “Risk
Factors” in the Company’s SEC Filings (as defined in Section 4(d) below), which
risk factors are incorporated herein by reference.

(e)

The Subscriber will not sell or otherwise transfer any Securities without
registration under the Securities Act or an exemption therefrom, and fully
understands and agrees that the Subscriber must bear the economic risk of its
purchase because, among other reasons, the Securities have not been registered
under the Securities Act or under the securities laws of any state and,
therefore, cannot be resold, pledged, assigned or otherwise disposed of unless
they are subsequently registered under the Securities Act and under the
applicable securities laws of such states, or an exemption from such
registration is available.  In particular, the Subscriber is aware that the
Securities are “restricted securities,” as such term is defined in Rule 144
promulgated under the Securities Act (“Rule 144”), and they may not be sold
pursuant to Rule 144 unless all of the conditions of Rule 144 are met. The
Subscriber also understands that, except as otherwise provided in Section 5
hereof, the Company is under no obligation to register the Securities on behalf
of the Subscriber or to assist the Subscriber in complying with any exemption
from registration under the Securities Act or applicable state securities laws.
The Subscriber understands that any sales or transfers of the Securities are
further restricted by state securities laws and the provisions of this
Agreement.

(f)

No oral or written representations or warranties have been made, or information
furnished, to the Subscriber or its Advisors, if any, by the Company or any of
its officers, employees, agents, sub-agents, affiliates, advisors or
subsidiaries in connection with the Offering, other than any representations of
the Company contained herein, and in subscribing for the Units, the Subscriber
is not relying upon any representations other than those contained herein.

(g)

The Subscriber’s overall commitment to investments that are not readily
marketable is not disproportionate to the Subscriber’s net worth, and an
investment in the Securities will not cause such overall commitment to become
excessive.

(h)

The Subscriber understands and agrees that the certificates for the Securities
shall bear substantially the following legend until (i) such Securities shall
have been registered under the Securities Act and effectively disposed of in
accordance with a registration statement that has been declared effective or
(ii) in the opinion of counsel for the Company, such Securities may be sold
without registration under the Securities Act, as well as any applicable “blue
sky” or state securities laws:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS.  SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.

(i)

Neither the Securities and Exchange Commission (the “SEC”) nor any state
securities commission has approved the Securities or passed upon or endorsed the
merits of the Offering. There is no government or other insurance covering any
of the Securities.

(j)

The Subscriber and its Advisors, if any, have had a reasonable opportunity to
ask questions of and receive answers from a person or persons acting on behalf
of the Company concerning the Offering and the business, financial condition,
results of operations and prospects of the Company, and all such questions have
been answered to the full satisfaction of the Subscriber and its Advisors, if
any.

(k)

The Subscriber is unaware of, is in no way relying on, and did not become aware
of, the Offering through or as a result of, any form of general solicitation or
general advertising, including, without limitation, any





- 3 -




--------------------------------------------------------------------------------

article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
electronic mail over the Internet, in connection with the Offering and is not
subscribing for Units and did not become aware of the Offering through or as a
result of any seminar or meeting to which the Subscriber was invited by, or any
solicitation of a subscription by, a person not previously known to the
Subscriber in connection with investments in securities generally.

(l)

The Subscriber has taken no action that would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Agreement or the transactions contemplated hereby.

(m)

The Subscriber is not relying on the Company or any of its employees, agents, or
advisors with respect to the legal, tax, economic and related considerations of
an investment in the Units, and the Subscriber has relied on the advice of, or
has consulted with, only its own Advisors.

(n)

The Subscriber acknowledges that any estimates or forward-looking statements or
projections furnished by the Company to the Subscriber were prepared by the
management of the Company in good faith, but that the attainment of any such
projections, estimates or forward-looking statements cannot be guaranteed by the
Company or its management and should not be relied upon.

(o)

No oral or written representations have been made, or oral or written
information furnished, to the Subscriber or its Advisors, if any, in connection
with the Offering that are in any way inconsistent with the information
contained herein.

(p)

(For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”) represents
that such fiduciary has been informed of and understands the Company’s
investment objectives, policies and strategies, and that the decision to invest
“plan assets” (as such term is defined in ERISA) in the Company is consistent
with the provisions of ERISA that require diversification of plan assets and
impose other fiduciary responsibilities. The Subscriber or Plan fiduciary (i) is
responsible for the decision to invest in the Company; (ii) is independent of
the Company and any of its affiliates; (iii) is qualified to make such
investment decision; and (iv) in making such decision, the Subscriber or Plan
fiduciary has not relied primarily on any advice or recommendation of the
Company or any of its affiliates.

(q)

This Agreement is not enforceable by the Subscriber unless it has been accepted
by the Company, and the Subscriber acknowledges and agrees that the Company
reserves the right to reject any subscription for any reason.

(r)

The Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors, affiliates and
shareholders, and each other person, if any, who controls any of the foregoing
from and against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all fees, costs and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any claim, lawsuit, administrative proceeding or investigation whether commenced
or threatened) (a “Loss”) arising out of or based upon any representation or
warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber herein or therein; provided, however, that
the Subscriber shall not be liable for any Loss that in the aggregate exceeds
the Subscriber’s Aggregate Purchase Price tendered hereunder.

(s)

The Subscriber is, and on each date on which the Subscriber continues to own
restricted securities from the Offering will be, an “Accredited Investor” as
defined in Rule 501(a) under the Securities Act. In general, an “Accredited
Investor” is deemed to be an institution with assets in excess of $5,000,000 or
individuals with a net worth in excess of $1,000,000 or annual income exceeding
$200,000 or $300,000 jointly with his or her spouse.

(t)

The Subscriber, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the Offering, and has so
evaluated the merits and risks of such investment. The Subscriber has not
authorized any person or entity to act as its Purchaser Representative (as that
term is defined in Regulation D of the General Rules and Regulations under the
Securities Act) in connection with the Offering. The Subscriber is able to bear
the economic risk of an investment in the Securities and, at the present time,
is able to afford a complete loss of such investment.





- 4 -




--------------------------------------------------------------------------------

(u)

The Subscriber has reviewed, or had an opportunity to review, all of the SEC
Filings.

4.

THE COMPANY’S REPRESENTATIONS, WARRANTIES AND COVENANTS

The Company hereby acknowledges, agrees with and represents, warrants and
covenants to the Subscriber, as follows:

(a)

The Company has the corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement has been duly
authorized, executed and delivered by the Company and is valid, binding and
enforceable against the Company in accordance with its terms.

(b)

The Securities to be issued to the Subscriber pursuant to this Agreement, when
issued and delivered in accordance with the terms of this Agreement, will be
duly and validly issued and will be fully paid and non-assessable.

(c)

Neither the execution and delivery nor the performance of this Agreement by the
Company will conflict with the Company’s organizational materials, as amended to
date, or result in a breach of any terms or provisions of, or constitute a
default under, any material contract, agreement or instrument to which the
Company is a party or by which the Company is bound.

(d)

The Company is subject to, and in full compliance with, the reporting
requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). The Company has made available to the Subscriber
through the EDGAR system true and complete copies of each of the Company’s
Quarterly Reports on Form 10-Q, Annual Reports on Form 10-K and Current Reports
on Form 8-K, in each case filed since September 12, 2008 (collectively, the “SEC
Filings”), and all such SEC Filings are incorporated herein by reference.  The
SEC Filings, when they were filed with the SEC (or, if any amendment with
respect to any such document was filed, when such amendment was filed), complied
in all material respects with the applicable requirements of the Exchange Act
and the rules and regulations thereunder and did not, as of such date, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. All
reports and statements required to be filed by the Company under the Securities
Act and the Exchange Act have been filed, together with all exhibits required to
be filed therewith. The Company and each of its direct and indirect
subsidiaries, if any (collectively, the “Subsidiaries”), are engaged in all
material respects only in the business described in the SEC Filings, and the SEC
Filings contain a complete and accurate description in all material respects of
the business of the Company and the Subsidiaries.

(e)

The Company acknowledges and agrees that the Subscriber is acting solely in the
capacity of an arm’s length purchaser with respect to the Securities and the
transactions contemplated hereby. The Company further acknowledges that the
Subscriber is not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by the Subscriber or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to the Subscriber’s purchase of the
Units. The Company further represents to the Subscriber that the Company’s
decision to enter into this Agreement has been based solely on the independent
evaluation of the transactions contemplated hereby by the Company and its
representatives.

(f)

The Company will indemnify and hold harmless the Subscriber and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all Loss arising out of or based upon any
representation or warranty of the Company contained herein or in any document
furnished by the Company to the Subscriber in connection herewith being untrue
in any material respect or any breach or failure by the Company to comply with
any covenant or agreement made by the Company to the Subscriber in connection
therewith; provided, however, that the Company’s liability shall not exceed the
Subscriber’s Aggregate Purchase Price tendered hereunder.

5.

PIGGY-BACK REGISTRATION RIGHTS 

(a)

From the date hereof until September 12, 2009, the Company shall notify the
Subscriber in writing at least twenty (20) days prior the filing of any
registration statement under the Securities Act, in connection with a public
offering of shares of the Company’s common stock (including, but not limited to,
registration statements





- 5 -




--------------------------------------------------------------------------------

relating to secondary offerings of securities of the Company but excluding any
registration statements (i) on Form S-4 or S-8 (or any successor or
substantially similar form), or of any employee stock option, stock purchase or
compensation plan or of securities issued or issuable pursuant to any such plan,
or a dividend reinvestment plan, (ii) otherwise relating to any employee,
benefit plan or corporate reorganization or other transactions covered by Rule
145 promulgated under the Securities Act, or (iii) on any registration form that
does not permit secondary sales or does not include substantially the same
information as would be required to be included in a registration statement
covering the resale of the Shares and the Warrant Shares) and will afford the
Subscriber an opportunity to include in such registration statement all or part
of the Shares and Warrant Shares held by the Subscriber. In the event the
Subscriber desires to include in any such registration statement all or any part
of the Shares and the Warrant Shares held by the Subscriber, the Subscriber
shall within ten (10) days after the above-described notice from the Company, so
notify the Company in writing, including the number of such Shares and Warrant
Shares that the Subscriber wishes to include in such registration statement. If
the Subscriber decides not to include all of its Shares and Warrant Shares in
any registration statement thereafter filed by the Company, the Subscriber shall
nevertheless continue to have the right to include any Shares and Warrant Shares
in any subsequent registration statement or registration statements as may be
filed by the Company with respect to the offering of the securities, all upon
the terms and conditions set forth herein.

 

(b)

Notwithstanding the foregoing, if the managing underwriter or underwriters of
any such proposed public offering advise the Company that the total amount or
kind of securities that the Subscriber, the Company and any other persons
intended to be included in such proposed public offering is sufficiently large
to adversely affect the success of such proposed public offering, then the
amount or kind of securities to be offered for the various parties wishing to
have shares of the Company’s common stock registered shall be included in the
following order:

 

(i)

if the Company proposes to register treasury shares or authorized but unissued
shares of its common stock (collectively, “Primary Securities”):

 

(A)

first, the Primary Securities;

 

(B)

second, the Shares and Warrant Shares requested to be included in such
registration statement, together with shares of its common stock that do not
constitute Shares, Warrant Shares or Primary Securities (“Other Securities”)
held by parties exercising similar piggy-back registration rights (or if
necessary, such Shares, Warrant Shares and Other Securities pro rata among the
holders thereof based upon the number of such Shares, Warrant Shares and Other
Securities requested to be registered by each such holder).

 

(ii)

if the Company proposes to register Other Securities:

 

(A)

first, the Other Securities requested to be included in such registration by
holders exercising demand registration rights;

 

(B)

second, the Shares and Warrant Shares requested to be included in such
registration, together with Other Securities held by parties exercising similar
piggy-back registration rights (or if necessary, such Shares, Warrant Shares and
Other Securities pro rata among the holders thereof based upon the number of
such Shares, Warrant Shares and Other Securities requested to be registered by
each such holder).

 

Anything to the contrary in this Agreement notwithstanding, the Company may
withdraw or postpone a registration statement referred to herein (a
“Registration Statement”) at any time before it becomes effective or withdraw,
postpone or terminate the offering after it becomes effective without obligation
to the Subscriber.

 

(c)

In connection with its obligation under this Section 5, the Company will (i)
furnish to the Subscriber without charge, at least one copy of any effective
registration statement and any post-effective amendments thereto, including
financial statements and schedules, and, if the Subscriber so requests in
writing, all documents incorporated therein by reference and all exhibits
(including those incorporated by reference) in the form filed with the SEC; and
(ii) deliver to the Subscriber and the underwriters, if any, without charge, as
many copies of the then effective prospectus included in the registration
statement, as the same may be amended or supplemented (including such prospectus
subject to completion) (the “Prospectus”), and any amendments or supplements
thereto as such persons may reasonably request.





- 6 -




--------------------------------------------------------------------------------

 

(d)

As a condition to the inclusion of its Shares and Warrant Shares, the Subscriber
shall furnish to the Company such information regarding the Subscriber and the
distribution proposed by the Subscriber as the Company may request in writing or
as shall be required in connection with any registration, qualification or
compliance referred to in this Agreement.

 

(e)

The Subscriber agrees by acquisition of the Shares and Warrant Shares that, upon
receipt of any notice from the Company of the happening of any event that, in
the good faith judgment of the Company’s Board of Directors, requires the
suspension of the Subscriber’s rights under this Section 5, the Subscriber will
forthwith discontinue disposition of the Shares and Warrant Shares pursuant to
the then current Prospectus until the Subscriber is advised in writing by the
Company that the use of the Prospectus may be resumed. If so directed by the
Company, on the happening of such event, the Subscriber will deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies
then in the Subscriber’s possession, of the Prospectus covering the Shares and
Warrant Shares at the time of receipt of such notice.




(f)

The Subscriber hereby covenants with the Company (i) not to make any sale of
Shares and Warrant Shares without effectively causing the prospectus delivery
requirements under the Securities Act to be satisfied, and (ii) if such Shares
and Warrant Shares are to be sold by any method or in any transaction other than
on a national securities exchange, the Nasdaq Global Select Market, the Nasdaq
Global Market, Nasdaq Capital Market or in the over-the-counter market, in
privately negotiated transactions, or in a combination of such methods, to
notify the Company at least 5 business days prior to the date on which the
Subscriber first offers to sell any such Shares or Warrant Shares.

 

(g)

The Subscriber acknowledges and agrees that the Shares and Warrant Shares sold
pursuant to a registration statement described in this Section 5 are not
transferable on the books of the Company unless the stock certificate submitted
to the transfer agent evidencing the Shares or Warrant Shares is accompanied by
a certificate reasonably satisfactory to the Company to the effect that (x) the
Shares and Warrant Shares have been sold in accordance with such registration
statement and (y) the requirement of delivering a current Prospectus has been
satisfied.

 

(h)

The Subscriber shall not take any action with respect to any distribution deemed
to be made pursuant to such registration statement that would constitute a
violation of Regulation M under the Exchange Act, or any other applicable rule,
regulation or law.

 

(i)

Upon the expiration of the effectiveness of any registration statement described
in this Section 5, the Subscriber shall discontinue sales of the Shares and
Warrant Shares pursuant to such registration statement upon receipt of notice
from the Company of the Company’s intention to remove from registration the
Shares and Warrant Shares covered by such registration statement that remain
unsold, and the Subscriber shall notify the Company of the number of registered
Shares and Warrant Shares that remain unsold immediately upon receipt of such
notice from the Company.

 

(j)

In the case of the registration of any underwritten primary offering initiated
by the Company (other than any registration by the Company on Form S-4 or Form
S-8 (or any successor or substantially similar form), or of (i) an employee
stock option, stock purchase or compensation plan or of securities issued or
issuable pursuant to any such plan, or (ii) a dividend reinvestment plan) or any
underwritten secondary offering initiated at the request of a holder of
securities of the Company pursuant to registration rights granted by the
Company, the Subscriber agrees not to effect any public sale or distribution of
securities of the Company, except as part of such underwritten registration,
during the period beginning fifteen (15) days prior to the closing date of such
underwritten offering and during the period ending ninety (90) days after such
closing date (or such longer period as may be reasonably requested by the
Company or by the managing underwriter or underwriters).




(k)

Anything to the contrary contained in this Agreement notwithstanding, when, in
the opinion of counsel for the Company, registration of the Shares and Warrant
Shares is not required by the Securities Act, in connection with a proposed sale
of such Shares and Warrant Shares, the Subscriber shall have no rights pursuant
to this Section 5. In furtherance and not in limitation of the foregoing, the
Subscriber shall have no rights pursuant to this Section 5 at such time as all
of the Subscriber’s Shares and Warrant Shares may be sold without limitation
pursuant to Rule 144.





- 7 -




--------------------------------------------------------------------------------




6.

USE OF PROCEEDS

The Company anticipates using the gross proceeds from the Offering for general
corporate purposes including growth initiatives and capital expenditures.




7.

CONDITIONS TO ACCEPTANCE OF SUBSCRIPTION

The Company’s right to accept the subscription of the Subscriber is conditioned
upon satisfaction of the following conditions precedent on or before the date
the Company accepts such subscription:

(a)

As of the Closing, no legal action, suit or proceeding shall be pending that
seeks to restrain or prohibit the transactions contemplated by this Agreement.

(b)

The representations and warranties of the Company contained in this Agreement
shall have been true and correct in all material respects on the date of this
Agreement and shall be true and correct as of the Closing as if made on the
Closing Date.

8.

PRICE PROTECTION; OTHER PROVISIONS




(a)

Excepted Issuances. The term “Excepted Issuances” means the issuance of (i)
shares of the Company’s common stock or options to employees, officers,
consultants or directors of the Company pursuant to any stock or option plan
duly adopted for such purpose by a majority of the non-employee members of the
Board of Directors or a majority of the members of a committee of non-employee
directors established for such purpose, or (ii) securities upon the exercise or
exchange of or conversion of any Securities issued hereunder and/or other
securities exercisable or exchangeable for or convertible into shares of the
Company’s common stock issued and outstanding on the date of this Agreement,
provided that such securities have not been amended since the date of this
Agreement to increase the number of such securities or to decrease the exercise,
exchange or conversion price of such securities, or (iii) securities issued
pursuant to acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a person which is, itself or through its subsidiaries, an operating
company in a business synergistic with the business of the Company and in which
the Company receives benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities.




(b)

Anti-Dilution Price Protection. Other than in connection with the Excepted
Issuances, if, at any time prior to September 12, 2009 (the “Exclusion Period”),
the Company issues or sells any shares of any class of the Company’s common
stock or any warrants or other convertible security pursuant to which shares of
any class of the Company’s common stock may be acquired at a price less than
$0.35 per share (as the same may have been adjusted after the date of this
Agreement and before the date of such sale as a result of a capital adjustment,
such as, but not necessarily limited to, a stock split, or pursuant to the
provisions of this Section 8(b)), then the Company shall promptly issue
additional shares of its common stock to the Subscriber in an amount sufficient
that the Share Purchase Price (as previously adjusted, if relevant) paid
hereunder, when divided by the total number of shares of its common stock issued
will result in an actual Share Purchase Price equal to such lower price (this is
intended to be a “full ratchet” adjustment). Such adjustment shall be made
successively whenever such an issuance is made.




(c)

Option Plan Restrictions. The only officer, director, employee and/or consultant
stock option or stock incentive plan currently in effect or contemplated by the
Company shall provide for no more than 40 million shares of the Company’s common
stock. No other plan will be adopted nor may any options not included in such
plan be issued until expiration of the Exclusion Period.




(d)

Maximum Exercise of Rights. In the event the exercise of the rights described in
Section 8(b) would result in the issuance of an amount of common stock of the
Company that would exceed the maximum amount that may be issued to the
Subscriber calculated in the manner described in Section 2.3 of the Warrants,
then the issuance of such additional shares of the Company’s common stock to the
Subscriber will be deferred in whole or in part until such time as such
Subscriber is able to beneficially own such common stock without exceeding the
maximum amount set forth in Section 2.3 of the Warrants. The determination of
when such common stock may be issued shall be made by each Subscriber as to only
such Subscriber.





- 8 -




--------------------------------------------------------------------------------




9.

MISCELLANEOUS PROVISIONS

(a)

All parties hereto have been represented by counsel, and no inference shall be
drawn in favor of or against any party by virtue of the fact that such party’s
counsel was or was not the principal draftsman of this Agreement.

(b)

Each of the parties hereto shall be responsible to pay the costs and expenses of
its own legal counsel in connection with the preparation and review of this
Agreement and related documentation.

(c)

Neither this Agreement, nor any provisions hereof, shall be waived, modified,
discharged or terminated except by an instrument in writing signed by the party
against whom any waiver, modification, discharge or termination is sought.

(d)

The representations, warranties and agreement of the Subscriber and the Company
made in this Agreement shall survive the execution and delivery of this
Agreement and the delivery of the Shares and Warrants.

(e)

Any party may send any notice, request, demand, claim or other communication
hereunder to the Subscriber at the address set forth on the signature page of
this Agreement or to the Company at Level 34, 50 Bridge Street, Sydney 2000
(including personal delivery, expedited courier, messenger service, fax,
ordinary mail or electronic mail), but no such notice, request, demand, claim or
other communication will be deemed to have been duly given unless and until it
actually is received by the intended recipient. Any party may change the address
to which notices, requests, demands, claims and other communications hereunder
are to be delivered by giving the other parties written notice in the manner
herein set forth.

(f)

Except as otherwise provided herein, this Agreement shall be binding upon, and
inure to the benefit of, the parties to this Agreement and their heirs,
executors, administrators, successors, legal representatives and assigns.  If
the Subscriber is more than one person or entity, the obligation of the
Subscriber shall be joint and several and the agreements, representations,
warranties and acknowledgments contained herein shall be deemed to be made by,
and be binding upon, each such person or entity and its heirs, executors,
administrators, successors, legal representatives and assigns. This Agreement
sets forth the entire agreement and understanding between the parties as to the
subject matter hereof and merges and supersedes all prior discussions,
agreements and understandings of any and every nature among them.

(g)

This Agreement is not transferable or assignable by the Subscriber.

(h)

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to conflicts of law principles.

(i)

The Company and the Subscriber hereby agree that any dispute that may arise
between them arising out of or in connection with this Agreement shall be
adjudicated before a court located in the City of New York, Borough of
Manhattan, and they hereby submit to the exclusive jurisdiction of the federal
and state courts of the State of New York located in the City of New York,
Borough of Manhattan with respect to any action or legal proceeding commenced by
any party, and irrevocably waive any objection they now or hereafter may have
respecting the venue of any such action or proceeding brought in such a court or
respecting the fact that such court is an inconvenient forum, relating to or
arising out of this Agreement or any acts or omissions relating to the sale of
the securities hereunder, and consent to the service of process in any such
action or legal proceeding by means of registered or certified mail, return
receipt requested, postage prepaid, in care of the address set forth herein or
such other address as either party shall furnish in writing to the other.

(j)

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

[Signature Pages Follow]





- 9 -




--------------------------------------------------------------------------------

ALL SUBSCRIBERS MUST COMPLETE THIS PAGE




IN WITNESS WHEREOF, the Subscriber has executed this Agreement on the ____ day
of ____________ 2009.




________________________

x

$0.35 for each Unit

= $_____________________.

Units subscribed for

 

      Aggregate Purchase Price




Manner in which Title is to be held (Please Check One):

1.

___

Individual

7.

___

Trust/Estate/Pension or Profit sharing Plan

Date Opened:______________

2.

___

Joint Tenants with Right of Survivorship

8.

___

As a Custodian for

________________________________

Under the Uniform Gift to Minors Act of the State of

________________________________

3.

___

Community Property

9.

___

Married with Separate Property

4.

___

Tenants in Common

10.

___

Keogh

5.

___

Corporation/Partnership/ Limited Liability Company

11.

___

Tenants by the Entirety

6.

___

IRA

 

 

 




ALTERNATIVE DISTRIBUTION INFORMATION

To direct distribution to a party other than the registered owner, complete the
information below. YOU MUST COMPLETE THIS SECTION IF THIS IS AN IRA INVESTMENT.

Name of Firm (Bank, Brokerage, Custodian):

Account Name:

Account Number:

Representative Name:

Representative Phone Number:

Address:

City, State, Zip:





- 10 -




--------------------------------------------------------------------------------

IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.
INDIVIDUAL SUBSCRIBERS MUST COMPLETE THIS PAGE 11.
SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE 12.

EXECUTION BY NATURAL PERSONS

_____________________________________________________________________________

Exact Name in Which Title is to be Held

_________________________________

Name (Please Print)

 

_________________________________

Name of Additional Purchaser

_________________________________

Residence: Number and Street

 

_________________________________

Address of Additional Purchaser

_________________________________

City, State and Zip Code

 

_________________________________

City, State and Zip Code

_________________________________

Social Security Number

 

_________________________________

Social Security Number

_________________________________

Telephone Number

 

_________________________________

Telephone Number

_________________________________

Fax Number (if available)

 

________________________________

Fax Number (if available)

_________________________________

E-Mail (if available)

 

________________________________

E-Mail (if available)

__________________________________

(Signature)




 

________________________________

(Signature of Additional Purchaser)

ACCEPTED this ___ day of _________ 2009, on behalf of the Company.

 




By:

_________________________________

Name:
Title:

 

 








- 11 -




--------------------------------------------------------------------------------

EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY

(Corporation, Partnership, LLC, Trust, Etc.)




_____________________________________________________________________________

Name of Entity (Please Print)

Date of Incorporation or Organization:

State of Principal Office:

Federal Taxpayer Identification Number:

____________________________________________

Office Address




____________________________________________

City, State and Zip Code




____________________________________________

Telephone Number




____________________________________________

Fax Number (if available)




____________________________________________

E-Mail (if available)

 

By: _________________________________
Name:
Title:

[seal]

Attest: _________________________________

(If Entity is a Corporation)

_________________________________

_________________________________

Address

 

 

ACCEPTED this ____ day of __________ 2009, on behalf of the Company.

 







By: _________________________________
Name:
Title:








- 12 -




--------------------------------------------------------------------------------

INVESTOR QUESTIONNAIRE

Instructions:  Check all boxes below which correctly describe you.

o

You are (i) a bank, as defined in Section 3(a)(2) of the Securities Act of 1933,
as amended (the “Securities Act”), (ii) a savings and loan association or other
institution, as defined in Section 3(a)(5)(A) of the Securities Act, whether
acting in an individual or fiduciary capacity, (iii) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (iv) an insurance company as defined in Section
2(13) of the Securities Act, (v) an investment company registered under the
Investment Company Act of 1940, as amended (the “Investment Company Act”), (vi)
a business development company as defined in Section 2(a)(48) of the Investment
Company Act, (vii) a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301 (c) or (d) of the Small Business
Investment Act of 1958, as amended, (viii) a plan established and maintained by
a state, its political subdivisions, or an agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees and you have
total assets in excess of $5,000,000, or (ix) an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and (1) the decision that you shall subscribe for and purchase shares
of common stock and warrants to purchase common stock (the “Units”), is made by
a plan fiduciary, as defined in Section 3(21) of ERISA, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or (2) you have total assets in excess of $5,000,000 and the decision
that you shall subscribe for and purchase the Units is made solely by persons or
entities that are accredited investors, as defined in Rule 501 of Regulation D
promulgated under the Securities Act (“Regulation D”) or (3) you are a
self-directed plan and the decision that you shall subscribe for and purchase
the Units is made solely by persons or entities that are accredited investors.

o

You are a private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940, as amended.

o

You are an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”), a corporation, Massachusetts or similar
business trust or a partnership, in each case not formed for the specific
purpose of making an investment in the Units and its underlying securities in
excess of $5,000,000.

o

You are a director or executive officer of Volcan Holdings, Inc.

o

You are a natural person whose individual net worth, or joint net worth with
your spouse, exceeds $1,000,000 at the time of your subscription for and
purchase of the Units.

o

You are a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with your spouse in excess of
$300,000 in each of the two most recent years, and who has a reasonable
expectation of reaching the same income level in the current year.

o

You are a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Units and whose subscription for and purchase
of the Units is directed by a sophisticated person as described in Rule
506(b)(2)(ii) of Regulation D.

o

You are an entity in which all of the equity owners are persons or entities
described in one of the preceding paragraphs.





- 13 -




--------------------------------------------------------------------------------

Check all boxes below which correctly describe you.

With respect to this investment in the Units, your:

Investment Objectives: 

x Aggressive Growth

x Speculation

Risk Tolerance: 

o Low Risk 

o Moderate Risk 

x High Risk

Are you associated with a FINRA Member Firm? 

o Yes 

o No

Your initials (purchaser and co-purchaser, if applicable) are required for each
item below:

____   ____ 

I/We understand that this investment is not guaranteed.

____   ____ 

I/We are aware that this investment is not liquid.

____   ____ 

I/We are sophisticated in financial and business affairs and are able to
evaluate the risks and merits of an investment in this offering.

____   ____ 

I/We confirm that this investment is considered “high risk.” (This type of
investment is considered high risk due to the inherent risks including lack of
liquidity and lack of diversification.  Success or
failure of private placements such as this is dependent on the corporate issuer
of these securities and is outside the control of the investors. While potential
loss is limited to the amount invested, such loss is possible.)

The Subscriber hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased the Units.



___________________________________
Name of Purchaser  [please print]

___________________________________

Signature of Purchaser (Entities please

provide signature of Purchaser’s duly

authorized signatory.)

___________________________________

Name of Signatory (Entities only)

___________________________________

Title of Signatory (Entities only)



___________________________________
Name of Co-Purchaser  [please print]

___________________________________

Signature of Co-Purchaser








- 14 -




--------------------------------------------------------------------------------

VERIFICATION OF INVESTMENT ADVISOR/BROKER

I state that I am familiar with the financial affairs and investment objectives
of the investor named above and reasonably believe that a purchase of the
securities is a suitable investment for this investor and that the investor,
either individually or together with his or her purchaser representative,
understands the terms of and is able to evaluate the merits of this offering.  I
acknowledge:

(a)

that I have reviewed the Subscription Agreement and forms of securities
presented to me, and attachments (if any) thereto;

(b)

that the Subscription Agreement and attachments thereto have been fully
completed and executed by the appropriate party; and

(c)

that the subscription will be deemed received by the Company upon acceptance of
the Subscription Agreement.

Deposit securities from this offering directly to purchaser’s account?

o Yes 

o No

If “Yes,” please indicate the account number :
_____________________________________

_____________________________________

____________________________________
Broker/Dealer

Account Executive

_____________________________________

____________________________________

(Name of Broker/Dealer)

(Signature)

_____________________________________

____________________________________

(Street Address of Broker/Dealer Office)

(Print Name)

_____________________________________

____________________________________

(City of Broker/Dealer Office)  (State)  (Zip)

(Representative I.D. Number)

_____________________________________

____________________________________

(Telephone Number of Broker/Dealer Office)

(Date)

_____________________________________

____________________________________
(Fax Number of Broker/Dealer Office)

(E-mail Address of Account Executive)








- 15 -


